IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT


                               No. 16-10347


STEPHANIE ODLE, on behalf of herself and all others similarly situated, et
al;

            Plaintiffs

WAL-MART STORES, INCORPORATED,

            Defendant - Appellee

v.

ORALIA FLORES; ROSIE LUJAN; ALICE BISCARDI; DEBBIE
HAYWORTH; BRENDA HENDERSON; LINDA MCFADDEN; MARGARITA
MURILLO; SANDRA PHELAN, on behalf of themselves and others similarly
situated,

            Movants - Appellants




                Appeal from the United States District Court
                     for the Northern District of Texas
                   (683 Fed. Appx. 288, March 27, 2017)

               ON PETITION FOR REHEARING EN BANC


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:
     Treating the Petition for Rehearing En Banc as a Petition for Panel
Rehearing, the Petition for Panel Rehearing is DENIED. The court having
                                  No. 16-10347
been polled at the request of one of the members of the court and a majority of
the judges who are in regular active service and not disqualified not having
voted in favor (FED. R. APP. P. and 5TH CIR. R. 35), the Petition for Rehearing
En Banc is DENIED.
      In the poll, 5 judges vote in favor of rehearing en banc, and 9 vote against.
Voting in favor are Judges Jolly, Jones, Smith, Clement, and Owen. Voting
against are Chief Judge Stewart, Dennis, Prado, Elrod, Southwick, Haynes,
Graves, Higginson, and Costa.


ENTERED FOR THE COURT:



Thomas M. Reavley
United States Circuit Judge




                                        2
                                            No. 16-10347
JAMES E. GRAVES, JR., Circuit Judge, joined by REAVLEY and ELROD,
Circuit Judges, concurring in denial of rehearing en banc:
                                         BACKGROUND
        In this case, the panel merely followed precedent. We faced the issue of
whether, following a Rule 41(a)(1)(A)(ii) stipulated dismissal with prejudice by
a named plaintiff in a class action, a district court had jurisdiction to entertain
a motion to intervene by absent class members seeking to appeal an earlier
denial of class certification. See Odle v. Flores, 683 F. App’x 288, 289 (5th Cir.
2017). We held only that the district court had jurisdiction to consider the
motion. Id. We did not “express any opinion on whether intervention [was]
warranted.” Id.
        In reaching that conclusion, we followed Sommers v. Bank of America,
835 F.3d 509 (5th Cir. 2016). In Sommers, a shareholder sought to intervene
in a lawsuit after entry of a stipulated dismissal. Id. at 511. We affirmed the
district court’s denial of the motion to intervene, finding that the motion was
untimely. Id. at 513. However, we rejected the argument that “intervention is
always improper after a case has been dismissed.” Id. In a substantive footnote,
we reconciled that conclusion with earlier Fifth Circuit cases. Id. at 513 n.5.
        Appellant timely filed a motion for rehearing en banc, which we now
deny.
                                           DISCUSSION
        The dissenting opinion criticizes both Odle and Sommers, arguing that
they are contrary to Supreme Court precedent, our prior Fifth Circuit case law,
a prominent treatise, and other circuits’ decisions. 1 With respect, the


        1 The dissenting opinion additionally asserts that Odle and Sommers are contrary to Rule
23(e), which states that “[t]he claims, issues, or defenses of a certified class may be settled, voluntarily
dismissed, or compromised only with the court’s approval.” Fed. R. Civ. P. 23(e). Here, no party has
                                                     3
                                           No. 16-10347
dissenting opinion fails to cite any precedent showing that either Sommers or
Odle are error.
I.      Sommers is not in conflict with any court’s precedent.
        Sommers only rejected the broad proposition that intervention is always
improper after a case has been dismissed. 835 F.3d at 513. The dissenting
opinion contends that conclusion “contradicted a long train of authorities that
carve out very narrow exceptions to parties’ ability to dismiss cases voluntarily
without court approval.” Sommers is not in conflict with any of the dissenting
opinion’s cited authority.
        1.      Sommers does not conflict with Supreme Court precedent.
        The dissenting opinion claims that Sommers does not follow Cooter &
Gell v. Hartmarx Corp., 496 U.S. 384 (1990). However, Cooter does not address
the issue presented in Sommers.
        In Cooter, the Supreme Court faced the issue of “whether petitioner’s
dismissal of its antitrust complaint [without prejudice] pursuant to [Rule
41(a)(1)(A)(i)] deprived the District Court of the jurisdiction to award
attorney’s fees.” Id. at 393-94. Cooter has nothing to do with a court’s
jurisdiction to entertain post-dismissal motions to intervene after a stipulated
dismissal with prejudice under Rule 41(a)(1)(A)(ii). Nor does it address the
unique circumstances presented in a class action lawsuit.
        Nonetheless, Cooter is cited as “identif[ying] certain collateral issues
that a court may handle following a stipulated dismissal, including Rule 11
sanctions, imposition of costs, attorney’s fees and contempt sanctions.” That
list, however, must be viewed in light of the facts presented in Cooter. The



challenged the named plaintiffs’ ability to settle their claims without court approval. The only issue is
whether the district court had jurisdiction to consider the motion to intervene post-dismissal. Rule
23(e) is simply inapplicable to the issue before us.
                                                   4
                                 No. 16-10347
Supreme Court listed these collateral issues as examples of Rule 11-like issues
that do not require a judgment on the merits, and therefore do “not deprive the
plaintiff of his right under Rule 41(a)(1) to dismiss an action without
prejudice.” Cooter, 496 U.S. at 396. This was of particular importance in Cooter,
where the plaintiff exercised its unilateral right to dismiss without prejudice
prior to any merits determination.
      Neither of the plaintiffs in either Sommers or Odle exercised the right
found in Rule 41(a)(1)(A)(i). Nor did either dismiss without prejudice. Instead,
both dismissed with prejudice under a Rule 41(a)(1)(A)(ii) joint stipulation.
Nothing in Cooter suggests that the same importance of the right to
unilaterally avoid a merits determination underlies a Rule 41(a)(1)(A)(ii)
dismissal with prejudice. Further, nothing indicates that the listed collateral
issues are an exhaustive list of issues proper for consideration after such
dismissals. Cooter is not controlling on the issue presented.
      Not only is Cooter not controlling, but Supreme Court precedent
indicates that Sommers was rightly decided. In United Airlines, Inc. v.
McDonald, 432 U.S. 385 (1977), the Supreme Court held that a putative class
member could appeal the denial of a class certification by intervention, after
entry of a judgment in favor of the named plaintiff, but before the statutory
time for appeal had run. Id. at 396. While set in a different procedural posture,
McDonald expresses the Court’s concern that putative class members should
have a chance to appeal an adverse class determination once it is clear that
their interests will no longer be protected by the named plaintiffs. Id. at 392-
96.
      Three years later, in Deposit Guaranty National Bank v. Roper, 445 U.S.
326 (1980), the Court again recognized “the rights of putative class members
as potential intervenors.” Id. at 331. Though the Court ultimately determined
                                       5
                                  No. 16-10347
the narrow issue presented by considering “the private interest of the named
plaintiffs,” id. at 332, the Court noted that “[a] district court’s ruling on the
certification issue is often the most significant decision rendered in these class-
action proceedings.” Id. at 339. The Court then expressed concern about
defendants attempting to “buy off” the named plaintiffs, and noted that forcing
putative plaintiffs to each bring their own action “obviously would frustrate
the objectives of class actions . . . [and] invite waste of judicial resources.” Id.
Moreover, the Court stated that it “view[s] the denial of class certification as
an example of a procedural ruling, collateral to the merits of a litigation, that
is appealable after the entry of a final judgment.” Id. at 336 (emphasis added);
see also id. (indicating that an appellate court can review a denial of class
certification without “passing on the merits of the substantive controversy”).
      Sommers is not in conflict with Cooter, and is in fact supported by the
Supreme Court’s decisions in McDonald and Roper.
      2.    Sommers does not conflict with our precedent.
      The dissenting opinion next asserts that Sommers is contrary to a
number of our cases. Again, Sommers is not in conflict with the cited precedent.
      First, in Gaines v. Dixie Carriers, Inc., 434 F.2d 52 (5th Cir. 1970), this
court permitted a law firm to intervene post-dismissal in order to protect an
interest in attorneys’ fees. Id. at 54. The dissenting opinion cites Gaines for the
proposition that “the case having been dismissed by joint consent, the
intervention falls with it.” This quote is taken out of context. In fact, this
language is the Gaines court’s framing of the losing argument. Gaines, 434
F.3d at 54. The dissenting opinion further attempts to distinguish Gaines on
the grounds that “[d]isposing of the res was a collateral matter within the
understood scope of Rule 41(a).” Even if true, nothing in Gaines supports the


                                         6
                                  No. 16-10347
broad conclusion that motions to intervene are always improper post-
dismissal.
      Second, in Ford v. City of Huntsville, 242 F.3d 235 (5th Cir. 2001), this
court again granted a post-dismissal right to intervene, this time in order to
challenge a confidentiality order. Id. at 238. Ford, therefore, shows our court
recognizing that intervention can be proper post-dismissal, as recognized in
Sommers. See 835 F.3d at 513 n.5. The dissenting opinion distinguishes the
holding in Ford by asserting that the challenge to the confidentiality order was
a “matter collateral to the merits.” Even if true, nothing in Ford supports the
conclusion that Sommers erred in finding that intervention is potentially
proper post-dismissal.
      Third, in SmallBizPros, Inc. v. MacDonald, 618 F.3d 458 (5th Cir. 2010),
we held that after a Rule 41 stipulated dismissal a court only maintains
jurisdiction to enforce a settlement agreement if the parties “agree to such
jurisdiction.” Id. at 463. SmallBizPros had nothing to do with a court’s
jurisdiction to hear a post-dismissal motion for intervention. Nonetheless, the
dissenting opinion finds it “embarrassing” that our court has not resolved “the
intracircuit conflict between SmallBizPros and Sommers,” which the
dissenting opinion claims the D.C. Circuit recognized in In re Brewer, 863 F.3d
861 (D.C. Cir. 2017). This is a mischaracterization of the D.C. Circuit’s view of
our cases. The D.C. Circuit merely noted that Sommers “criticized”
SmallBizPros for “its ‘imprecise language.’” Brewer, 863 F.3d at 868-69.
Notably, in a concurring opinion in Love v. Wal-Mart Stores, Inc., 865 F.3d 1322
(11th Cir. 2017), Judge Anderson recognized that the principles set out in
SmallBizPros, Sommers, and Odle can be reconciled. See id. at 1327 (Anderson,
J., concurring) (reconciling nearly identical issues).


                                        7
                                    No. 16-10347
      Fourth, the dissenting opinion quotes Non Commissioned Officers Ass’n
of U.S. v. Army Times Publishing Co., 637 F.2d 372 (5th Cir. Unit A Feb. 1981),
for the proposition that after a Rule 41(a)(1) dismissal, “‘there is no case in
which [the party] can intervene.’” However, the cases Army Times relied on to
support that overbroad rule only stand for the proposition that a person may
not intervene if the original, underlying case was jurisdictionally defective. See
Army Times, 637 F.3d at 373; Truvillion v. King’s Daughters Hosp., 614 F.2d
520, 526 (5th Cir. 1980) (“There is no right and no obligation to intervene in a
[jurisdictionally] defective suit.”); Kendrick v. Kendrick, 16 F.2d 744, 745-46
(5th Cir. 1926) (denying intervention where court did not have jurisdiction over
original lawsuit because of lack of indispensable parties).
      Moreover, Army Times’ broad statement is directly contrary to a prior
Fifth Circuit case clearly allowing post-dismissal intervention. See Gaines, 434
F.2d at 54. As the dissenting opinion acknowledges, “under the rule of
orderliness, to the extent that a more recent case contradicts an older case, the
newer language has no effect.” Arnold v. U.S. Dep’t of Interior, 213 F.3d 193,
196 n.4 (5th Cir. 2000).
      Fifth, the dissenting opinion relies on Bechuck v. Home Depot U.S.A.,
Inc., 814 F.3d 287 (5th Cir. 2016), for the proposition that post-dismissal a
court “lacks jurisdiction over merits issues such as a ‘request for a modification
of the original decree.’” In Bechuck, we held that a district court lacked
jurisdiction to place restrictions on the plaintiff’s ability to refile his claim after
the plaintiff voluntarily dismissed his case without prejudice. 814 F.3d at 289-
90. At issue, like in Cooter, was the plaintiff’s right to dismiss his claim without
prejudice. Id. at 291-94, 299-300. This concern is absent from either Sommers
or Odle. Bechuck is distinguishable.


                                          8
                                  No. 16-10347
      Sommers simply does not misread, and is not in conflict with, our prior
law. In fact, nothing in the above cited cases authoritatively suggests the
radical rule that intervention is always improper after dismissal. This is all
that Sommers rejects.
      3.    Sommers is not in conflict with our sister courts.
      The dissenting opinion further argues that Sommers is “out of step” with
our sister courts’ precedent. Again, the dissenting opinion fails to cite any case
establishing that conflict.
      In Bond v. Utreras, 585 F.3d 1061 (7th Cir. 2009), the Seventh Circuit
reversed a district court’s grant of a post-dismissal motion to intervene on the
grounds that the intervenor lacked standing. Id. at 1065. The only mention of
the effect of a Rule 41(a)(1) stipulated dismissal is in the court’s conclusion that
a “sua sponte postjudgment modification of a protective order does not fall
within the court’s ancillary jurisdiction.” Id. at 1078. However, this is not in
conflict with Sommers. The Bond court was only making the point that after a
stipulated dismissal the district lacked the “inherent power” to amend the
confidentiality order “sua sponte.” Id. Nonetheless, Bond suggests that if the
intervenor had shown standing, the district court would have had jurisdiction
to grant the motion despite the fact that intervention would have “disturb[ed]
the final adjudication of the parties’ rights.” See id. at 1070-71. Bond in no way
conflicts with Sommers.
      In Anago Franchising, Inc. v. Shaz, L.L.C., 677 F.3d 1272 (11th Cir.
2012), the Eleventh Circuit addressed the issue of whether the district court
retained jurisdiction to enforce the parties’ settlement agreement. Id. at 1275.
Anago is essentially the Eleventh Circuit’s analog to SmallBizPros. As noted
above, the concurring opinion in Love recognized that the principles set out in
Anago and Sommers are reconcilable. See Love, 865 F.3d at 1327 (Anderson,
                                         9
                                  No. 16-10347
J., concurring). Even more pertinent to the issue before us—whether this Court
should re-hear Odle en banc—Judge Anderson recognized that Anago is
distinguishable from the facts presented in Odle because it “lacked the class
action context” and did not “concern a motion to intervene for the purpose of
appealing an adverse class certification decision.” Id. Anago does not conflict
with either Sommers or Odle.
      Two other cases cited by the dissenting opinion address motions to
intervene after the plaintiff voluntarily dismissed their claims pursuant to
Rule 41(a)(1)(A)(i). See Marex Titanic, Inc. v. Wrecked & Abandoned Vessel, 2
F.3d 544, 545 (4th Cir. 1993); United States v. Ford, 650 F.2d 1141, 1142 (9th
Cir. 1981). Neither case addresses the issue of a court’s jurisdiction to consider
a motion to intervene after a stipulated dismissal with prejudice pursuant to
Rule 41(a)(1)(A)(ii). Neither Ford nor Marex are in conflict with Sommers.
      The final three opinions cited by the dissenting opinion in fact have
nothing to do with a motion to intervene at all. See In re Bath & Kitchen
Fixtures Antitrust Litig., 535 F.3d 161, 164 (3d Cir. 2008) (considering issue of
whether district court had jurisdiction to strike notice of Rule 41(a)(1)(A)(i)
dismissal without prejudice in order to enter order dismissing with prejudice);
Janssen v. Harris, 321 F.3d 998, 1000 (10th Cir. 2003) (considering issue of
whether the filing of a voluntary dismissal under Rule 41(a)(1)(A)(i)
immediately began the 30-day window to file a notice of appeal); Smith v.
Dowden, 47 F.3d 940, 941 (8th Cir. 1995) (considering issue of “whether a
[bankruptcy] creditor who has successfully withdrawn its claim before the
trustee has filed an adversarial proceeding has irrevocably waived its Seventh
Amendment right to trial by jury”).
      There is simply no indication that Sommers is out of step with any of our
sister courts’ precedent.
                                       10
                                   No. 16-10347
II.   Sister court opinions support Odle’s holding.
      In fact, contrary to the dissenting opinion’s contention that Odle and
Sommers are in conflict with our sister courts, and as the dissenting opinion
candidly admits, “[b]oth decisions have been favorably cited in other circuits.”
Indeed, a majority opinion from the D.C. Circuit and a concurring opinion from
the Eleventh Circuit have reached Odle’s conclusion.
      In In re Brewer, 863 F.3d 861 (D.C. Cir. 2017), the D.C. Circuit addressed
the exact issue presented in Odle, holding that the court had jurisdiction to
consider the motion to intervene. Id. at 868-70. The court reached that
conclusion by reasoning that “mootness, albeit accelerated by the immediacy
of a stipulated dismissal, is what gives a dismissal pursuant to Rule
41(a)(1)(A)(ii) its jurisdictional effect.” Id. at 870. “And if a motion to intervene
can survive a case becoming otherwise moot, then so too can a motion to
intervene survive a stipulated dismissal.” Id.
      The Brewer court further noted that permitting courts to consider such
motions serves to advance the objectives of class action litigation:
             [I]f a stipulated dismissal deprived the court of
             jurisdiction to hear a motion for intervention filed by
             absent members of a putative class, then a class action
             defendant could simply ‘“buy off’ the individual private
             claims of the named plaintiffs” in order to defeat the
             class litigation, a strategy the Supreme Court has said
             “would frustrate the objectives of class actions” and
             “waste . . . judicial resources by stimulating successive
             suits” “contrary to sound judicial administration.”


Id. (quoting Roper, 445 U.S. at 338-39).
      Subsequently, in Love v. Wal-Mart Stores, Inc., 865 F.3d 1322 (11th Cir.
2017), the Eleventh Circuit faced the same issue presented in Odle and Brewer.
Id. at 1324. Ultimately, the Love majority did not reach the issue of whether
                                         11
                                  No. 16-10347
the district court had jurisdiction to consider the putative class members’
motion to intervene because the court found the notice of appeal untimely and
therefore the motion to intervene was moot. Id. at 1324-26. Nonetheless, a
concurring opinion stated that “putative class members who move to intervene
and file a [timely] notice of appeal . . . from the final judgment effected by a
[Rule 41(a)(1)(A)(ii)] joint stipulation,” would not be “foreclosed from exercising
their conditional right to intervene.” Id. at 1326 (Anderson, J, concurring).
“This understanding relie[d] upon [Judge Anderson’s] agreement with the
holding and rationale of” Brewer. Id.
      Moreover, the concurring opinion in Love noted that concluding that a
Rule 41(a)(1)(A)(ii) stipulated dismissal jurisdictionally barred absent class
members from appealing a denial of class certification “would be a matter of
significant concern because of the obvious risk of collusion.” Id. at 1328 n.4.
            The defendant in class action cases has an obvious and
            strong incentive to insist on a joint stipulation of
            dismissal that fails to protect the rights of putative
            class members, thus accomplishing not only a
            settlement with the named plaintiff, but also—if the
            conditional rights of putative class members under
            [United Airlines, Inc. v. McDonald, 432 U.S. 385
            (1977)] were eviscerated—effectively ending the often
            more dangerous class action. Similarly, the settling
            named plaintiff may have no incentive to protect the
            rights of putative class members. Indeed, elimination
            of the class action can serve as leverage for the named
            plaintiff to exact a more favorable settlement for its
            own benefit.
Id.
      Accordingly, the only sister court majority to address the issue in Odle
has determined that such a rule is sound and in fact supported by Supreme
Court precedent. See Brewer, 863 F.3d at 870 (quoting Roper, 445 U.S. at 338-

                                        12
                                  No. 16-10347
39). A concurring judge on the Eleventh Circuit has likewise reached the same
conclusion. See Love, 865 F.3d at 1328 n.4 (citing McDonald, 432 U.S. at 385).
                                CONCLUSION
      Neither Sommers nor Odle is in conflict with any authority from either
the Supreme Court, our own court, or our sister courts. To the contrary,
overruling Odle and Sommers would create a circuit split on the issue
presented. I respectfully decline the dissenting opinion’s invitation to do so and
concur in the court’s denial of en banc review.




                                       13
                                  No. 16-10347
EDITH H. JONES, joined by JOLLY, SMITH, CLEMENT and OWEN,
dissenting from denial of rehearing en banc:
      This “unpublished” opinion is not precedential in the Fifth Circuit, see
5th Cir. Rule 47.5, but it depends on one of our precedential opinions.
Sommers v. Bank of Am., 835 F.3d 509 (5th Cir. 2016). Both decisions have
been favorably cited in other circuits. Love v. Wal-Mart Stores, Inc., 865 F.3d
1322 (11th Cir. 2017); In re Brewer, 863 F.3d 861 (D.C. Cir. 2017). This is most
unfortunate. At a minimum, Sommers contradicted a long train of authorities
that carve out very narrow exceptions to parties’ ability to dismiss cases
voluntarily without court approval. Fed. R. Civ. P. 41(a)(1)(A). At worst, Odle
creates a class action exception to the finality of stipulated dismissals that
conflicts with both Rules 41(a)(1) and 23(e). I respectfully dissent from the
denial of en banc rehearing.
      To recap very briefly, this case proceeded as a putative Texas-wide class
action following the Supreme Court’s denial of a nationwide Title VII class in
Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541 (2011). During
several more years of litigation, the Fifth Circuit refused to grant interlocutory
review of the district court’s denial of class action status in Odle. The named
individual plaintiffs then settled with WalMart and the parties filed an agreed
stipulation of dismissal with prejudice pursuant to Rule 41(a)(1)(A). Within
days, the same plaintiffs’ attorney sought “intervention” on behalf of a new
group of would-be class representatives (the “Intervenors”) solely for the
purpose of appealing the denial of class certification. It need hardly be said
that if these plaintiffs’ claims had been filed within the statute of limitations,
they could have simply commenced a new case. Salazar-Calderon v. Presidio
Valley Farmers Ass’n, 765 F.2d 1334, 1351 (5th Cir. 1985). Intervention is the


                                       14
                                  No. 16-10347
only way they could perpetuate claims otherwise barred in a case that was
otherwise dead.
      Based on then-governing precedent, the district court held that the case
had been finally closed and disclaimed jurisdiction to decide the motion to
intervene.
      On appeal, the Odle panel reversed and remanded, concluding that the
district court had jurisdiction to decide whether new plaintiffs could intervene
to keep the class action litigation alive by appealing the denial of certification.
Odle v. Wal-Mart Stores, Inc., 683 F. App’x 288 (5th Cir. 2017). The panel
relied on a newly-issued Fifth Circuit decision, Sommers, which “rejected the
‘suggest[ion] that intervention is always improper after a case has been
dismissed.’” Odle, 683 F. App’x at 289 (quoting Sommers, 835 F.3d at 513).
One cannot criticize the Odle decision, therefore, without also critiquing
Sommers.
   A. The Governing Rules


             Fed. Rule Civ. Proc. 41(a)(1)(A)(ii) states:


      (1) By the Plaintiff
         (A) Without a Court Order. Subject to Rule[ ] 23(e) . . . the
            plaintiff may dismiss an action without a court order by
            filing: . . .


                   (ii) a stipulation of dismissal signed by all parties who
             have appeared.




                                        15
                                  No. 16-10347
      Fed. Rule Civ. Proc. 23(e) states:
      (e) Settlement, Voluntary Dismissal, or Compromise. The
      claims, issues, or defenses of a certified class may be settled,
      voluntarily dismissed, or compromised only with the court’s
      approval.

(emphasis added). Without doubt, Rule 23(e) is an exception that prohibits
parties from dismissing a certified class action by stipulation without court
approval, but equally without doubt, non-certified classes are outside this
exception. The following discussion explains how Odle and Sommers have
misread both Rules.
      B. Rule 41(a)(1)(A) Stipulated Dismissals
      Sommers arose from a pro se appeal on this court’s summary calendar.
The case was decided without articulate briefing or the benefit of oral
argument. Sommers dealt with the consequences of a stipulated dismissal
largely in a footnote and reached the conclusion that “[t]hough appellees are
incorrect in suggesting that intervention is always improper after a case has
been dismissed,” it is a factor weighing against the timeliness of a claimed
intervention as of right under Fed. R. Civ. P. 24(a)(2). 835 F.3d at 513 & n.5.
      According to longstanding authority, a case goes away after a stipulated
dismissal, and it’s as if it was never filed. The court has no say in the finality
of the parties’ resolution of their dispute, unless they so provide. See Fed. R.
Civ. P. 41(a)(1)(B). The district court retains jurisdiction only to handle
collateral issues, like attorneys’ fees, sanctions, or confidentiality orders, but
not to handle motions that could reopen the merits. Because the parties have
elected to dismiss pursuant to Rule 41(a)(1), it is they, and not the district
court, that have terminated the lawsuit, leaving nothing for the court to resolve
on the merits of the prior dispute.

                                       16
                                  No. 16-10347
      In Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395-96, 110 S. Ct.
2447, 2455-56 (1990), the Court identified certain collateral issues that a court
may handle following a stipulated dismissal, including Rule 11 sanctions,
imposition of costs, attorney’s fees and contempt sanctions. None of these
collateral matters implicates the merits of the dismissed dispute.
      Wright & Miller accordingly set out the governing principles for
Rule 41(a)(1) dismissals:
      [A]s numerous federal courts have made clear, a voluntary
      dismissal without prejudice under Rule 41(a) leaves the situation
      as if the action never had been filed. After the dismissal, the action
      no longer is pending in the district court and no further
      proceedings in the action are proper.
      The general rule is that a dismissal without prejudice is neither
      final nor appealable. Thus, settlement agreements, generally,
      cannot be enforced by the district court from which the action was
      dismissed. . . . The Supreme Court has held that “a federal court
      may consider collateral issues after an action is no longer pending.”
      Lower courts have extended this principle to apply to motions for
      attorney's fees and costs. . . . There is a further exception to the
      ban against further proceedings following dismissals for Rule 11
      proceedings for conduct that took place before dismissal. When
      fewer than all defendants are dismissed voluntarily, however, the
      court retains plenary power to reinstate those defendants until the
      claim has been adjudicated as to the remaining defendants.


9 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure
§ 2367, 559-65 (3d ed. 1998) (footnotes, citing dozens of federal court decisions,
omitted).
      Before Sommers, this court repeatedly acknowledged the narrow
exceptions to the termination of jurisdiction following a stipulated dismissal.
See, e.g., Bechuck v. Home Depot U.S.A., Inc., 814 F.3d 287, 291 (5th Cir. 2016)
(post-stipulated dismissal, court lacks jurisdiction over merits issues such as a

                                       17
                                        No. 16-10347
“‘request for a modification of the original decree’” (quoting Cooter & Gell, 496
U.S. at 395, 110 S. Ct. at 2455)); Gaines v. Dixie Carriers, Inc., 434 F.2d 52, 54
(5th Cir. 1970) (“[T]he case having been dismissed by joint consent, the
intervention falls with it.”); 1 see also Non Commissioned Officers Ass’n of U.S.
v. Army Times Publ’g Co., 637 F.2d 372, 373 (5th Cir. 1981) (following a
Rule 41(a)(1) dismissal, “there is no case in which [the party] can intervene”). 2
Compare Ford v. City of Huntsville, 242 F.3d 235 (5th Cir. 2001) (following the
entry of both a stipulated dismissal and a confidentiality order, a local
newspaper was permitted to intervene on a matter collateral to the merits—
seeking to unseal the confidentiality order).
       Particularly      noteworthy       in   this    uniform      line   of   decisions     is
SmallBizPros, Inc. v. MacDonald, 618 F.3d 458 (5th Cir. 2010). In that case,
the court explained why a district court lacked jurisdiction to enforce the
parties’ settlement agreement following their stipulated dismissal:
       Because filing a voluntary stipulation of dismissal under
       Rule 41(a)(1)(A)(ii) is effective immediately, any action by the
       district court after the filing of such a stipulation can have no force
       or effect because the matter has already been dismissed by the
       parties themselves without any court action. Any dismissal order
       entered by a district court after the filing of a voluntary dismissal
       is “superfluous.” Meinecke, 66 F.3d at 82. Therefore, to ensure
       that jurisdiction is retained so a district court has the power to


       1 Gaines nevertheless allowed an attorney, not a party to the case, to intervene only
to claim a share of fees that were held in escrow by the court following the parties’ settlement.
Disposing of the res was a collateral matter within the understood scope of Rule 41(a).

       2 Both the Federal Circuit and 11th Circuit have approved of and understood Non
Commissioned Officers to recite “well-settled law in the Fifth Circuit that ‘[a] prerequisite of
an intervention (which is an ancillary proceeding in an already instituted suit) is an existing
suit within the Court’s jurisdiction.’” Ericsson Inc. v. InterDigital Commc’ns Corp., 418 F.3d
1217, 1222 (Fed. Cir. 2005); see also Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272,
1275 (11th Cir. 2012).

                                               18
                                 No. 16-10347
      enforce the terms of a settlement agreement, either (i) all of the
      requirements for retaining jurisdiction must be met at the time of
      filing, or (ii) the filing’s effectiveness must be contingent upon a
      future act (such as the district court issuing an order retaining
      jurisdiction).
Id. at 463. Enforcing a settlement agreement goes to the merits of the parties’
dispute and is hardly a collateral matter.         Likewise, ruling on these
Intervenors’ motion to intervene goes to the merits of the controversy as it
threatens to revive the otherwise-settled and dismissed class action lawsuit.
      That Sommers is out of step with the vast majority of circuit precedent
on the jurisdictional finality of Rule 41(a)(1) stipulated dismissals—and the
narrow, non-merits-related grounds for continuing court jurisdiction—is
demonstrated by a number of circuit court cases:         Marex Titanic, Inc. v.
Wrecked & Abandoned Vessel, 2 F.3d 544, 547 (4th Cir. 1993); Bond v. Utreras,
585 F.3d 1061, 1079 (7th Cir. 2009); Smith v. Dowden, 47 F.3d 940, 943 (8th
Cir. 1995); United States v. Ford, 650 F.2d 1141, 1143 (9th Cir. 1981);
Janssen v. Harris, 321 F.3d 998, 1000 (10th Cir. 2003); Anago Franchising,
Inc. v. Shaz, LLC, 677 F.3d 1272, 1275 (11th Cir. 2012).
      Very recently, however, the D.C. Circuit has weighed in along the lines
of Sommers in a case involving attempted post-dismissal intervention by
would-be class action representatives. In re Brewer, 863 F.3d 861 (D.C. Cir.
2017). The D.C. Circuit decision seems to carve out a special exception to
Rule 41 agreed dismissals where members of a non-certified class want to
intervene to appeal the trial court’s denial of class certification. Similar to
what happened in Odle, after the district court rejected class certification, the
plaintiff acting individually settled with the defendant. The D.C. Circuit noted
that the settlement had no res judicata effect on the other potential class
members except that they wanted to pursue class certification. The court

                                       19
                                   No. 16-10347
concluded that intervention was possible notwithstanding the Rule 41(a)(1)
dismissal. Brewer could have relied solely on D.C. Circuit authority that
permitted an appeal of the denial of a third party’s attempt to intervene after
a stipulated dismissal. See Alt. Research & Dev. Found. v. Veneman, 262 F.3d
406, 410 (D.C. Cir. 2001).      The court wrote more expansively, even as it
acknowledged that other circuits’ case law is united against the proposition
that a stipulated dismissal leaves the district court able to reopen the case on
the merits. Brewer candidly cited cases that rejected attempts to intervene
post-stipulated dismissal. See Brewer, 863 F.3d at 869 (citing Marex Titanic,
Inc., 2 F.3d at 547 (no power “to allow . . . interven[tion] in the defunct action”);
Ford, 650 F.2d at 1143 (attempt to intervene was moot “[s]ince there is no
longer any action in which appellants can intervene, judicial consideration of
the question would be fruitless”)). To the Brewer court, however, stipulated
dismissals are no different from dismissals for mootness and the district court
is not deprived of “jurisdiction” to rule -- even on a motion that could reopen a
case the defendant thought it had finally settled.
      In this circuit, Sommers and Brewer are contrary to precedent nearly a
century old: motions to intervene presuppose the continued existence of a case,
an ongoing dispute on the merits, into which intervention may occur:
      An existing suit within the court’s jurisdiction is a prerequisite of
      an intervention, which is an ancillary proceeding in an already
      instituted suit or action by which a third person is permitted to
      make himself a party, either joining the plaintiff in claiming what
      is sought by the complaint, or uniting with the defendant in
      resisting the claims of the plaintiff, or demanding something
      adversely to both of them.




                                         20
                                  No. 16-10347
Kendrick v. Kendrick, 16 F.2d 744, 745 (5th Cir. 1926); see also Truvillion v.
King’s Daughters Hosp., 614 F.2d 520, 526 (5th Cir. 1980) (an “existing suit
within the court’s jurisdiction” is a “prerequisite of an intervention”).
      That Sommers broke with this and other courts’ precedents is
unfortunate on several levels. First, it creates needless confusion. Our “rule
of orderliness” binds this court to the first-decided relevant case, which would
render Sommers inapplicable to cases of stipulated dismissals in general. But
the scope of the rule of orderliness is often contested.           Second, it is
embarrassing that our court did not resolve the intracircuit conflict between
SmallBizPros and Sommers, which even Brewer recognized. Brewer, 863 F.3d
at 868-69. Third, Sommers provided the groundwork for Odle to misread not
only Rule 41(a)(1)(A) but also to ignore Rule 23(e).
      C.   Rule 23(e), the Scope of Court Supervision of Class Action
      Dismissals


      As previously noted, Rule 41(a)(1)(A) allows the parties to dismiss a case
without court approval “[s]ubject to Rule[] 23(e) . . . .” Rule 23(e) states that
the claims of a “certified class may be settled, voluntarily dismissed or
compromised only with the court’s approval.”
      Neither the Odle panel nor Brewer says anything about this prefatory
clause to Rule 41(a)(1)(A). Moore’s Federal Practice explains, however, that
the interaction of these Rules means that, “prior to certification, Rule 23(e)’s
requirements do not provide any obstacle to a voluntary dismissal of class
claims.” 5 James Wm. Moore, Moore’s Federal Practice § 23.64[2][a][b], 358-62
(3d ed. 2016).    Wright & Miller concur that “settlements or voluntary
dismissals that occur before class certification are outside the scope of
[Rule 23(e)].” 7B Charles Alan Wright et al., Federal Practice and Procedure

                                        21
                                  No. 16-10347
§ 1797, 72 (3d ed. 2005). In plain terms, voluntary stipulated dismissals of an
uncertified class action suit are to be treated exactly the same as other
stipulated dismissals under Rule 41(a)(1)(A), and they become effective
immediately without further court order.
      This result was deliberately incorporated in the 2003 amendments to
Rule 23. As the following quotation explains, the drafters of the amendment
were well aware of the amendment’s consequences:
             The amended rule thus removes whatever protection class
      members had from actions taken by named plaintiffs to dispose of
      class claims prior to certification. While it is true that absent class
      members will not be “bound” by any precertification dismissals or
      settlements made by the named plaintiffs, this does not
      necessarily mean that class members might not be prejudiced by
      these actions.
                                           ...


      Without precertification protection of the class, defendants faced
      with a class action may be encouraged to try to avoid class
      resolution of claims by buying off individual named plaintiffs.
      These defendants could settle with strong class plaintiffs, and
      proceed with a class action when faced with weak or ineffectual
      named plaintiffs. In some situations, the defendants may be able
      to forum shop settlement claims brought in undesirable forums.
      The other side of the coin is that plaintiffs with small claims may
      try to use class allegations to coerce unusually generous individual
      settlements from defendants. The threat of the expense of a class
      action may create a potent incentive to settle. Nevertheless, the
      drafters of the amendment were aware of these concerns, and in
      fact the original version of the amendment circulated for public
      comment provided that court approval would be required for
      precertification settlement or dismissal. After reviewing the
      comments, the Committee on Rules of Practice and Procedure
      recommended the present version of the rule, giving the following
      reasons:


                                        22
                                  No. 16-10347
            It was hoped that the approval requirement would
            protect reliance and deter misuse. The comments,
            however, reflected the uncertainties expressed in the
            Committee Note. Many observers stated that reliance
            by absent class members seldom occurs, if indeed it
            ever occurs. As to the desire to deter misuse of class
            allegations, the problem is what effective response can
            be made. A court cannot effectively coerce continued
            litigation when all parties have agreed not to litigate
            further, and it may be unseemly to charge the court
            with searching out new representatives for the putative
            class.


Moore, supra § 23.64[2][a], at 23-360 through 23-361 (emphasis added)
(footnotes omitted).
      In light of the amendment, it is a mistake to invoke pre-2003 case law
(as Brewer does) to prevent defendants from “buying off” would-be class action
plaintiffs by means of stipulated voluntary dismissals. In particular, it is a
mistake to equate the situations in Odle or Brewer with that in United Airlines
v. McDonald, 432 U.S. 385 (1977), in which the Supreme Court considered only
the timeliness, under Fed. R. Civ. P. 24, of the intervenor’s post-judgment
application to intervene for purposes of appealing the denial of a class action.
432 U.S. at 387. But in McDonald, there was no stipulated dismissal, only a
district court judgment refusing to certify the class. The judgment left the
district court with its ordinary adjudicative power, whereas after a voluntary
dismissal under Rule 41(a)(1), “[a] proper notice deprives the district court of
jurisdiction to decide the merits of the case.” In re Bath and Kitchen Fixtures
Antitrust Lit., 535 F.3d 161, 166 & n.8 (3d Cir. 2008) (Scirica, J.) (noting the
court’s retention of jurisdiction to decide collateral issues specified in Cooter &
Gell, 496 U.S. at 396-98).


                                        23
                                      No. 16-10347
        The bottom line is that the district court indeed lacked jurisdiction to
rule on the would-be Intervernors’ attempt to keep alive a dispute that the
parties had the unbridled right to settle.             Together, Odle and Sommers
threaten to cause further uncertainty about whether parties may finally
dismiss cases voluntarily without risk of further merits litigation. 3                 The
uncertainty in turn threatens the very possibility of settlements, especially in
complex, high-stakes class actions.
        I respectfully dissent from our court’s refusal to correct these errors en
banc.




        3Already, in Love v. Wal-Mart Stores, Inc., 865 F.3d 1322 (11th Cir. 2017), the
majority opinion cited both Brewer and Odle, and a concurring opinion takes pains to
reconcile Brewer’s allowance of an intervention motion following a stipulated dismissal with
contrary law in the Eleventh Circuit, Anago Franchising, Inc. v. Shaz, 677 F.3d 1272 (11th
Cir. 2012). Under my foregoing analysis, of course, the decisions are irreconcilable.
                                            24